Citation Nr: 0841081	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  03-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected psychiatric disability, currently rated as 70 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The veteran had active military service from October 1967 to 
October 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That decision continued the veteran's 70 
percent rating for psychiatric disability that includes 
symptoms of PTSD (previously identified as anxiety neurosis), 
and denied his claim of entitlement to TDIU.  The veteran is 
also service connected for acne, rated as 10 percent 
disabling.

The Board denied the appellant's claims in a decision dated 
in November 2006.  He thereafter appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an order dated in May 2008, the Court 
granted a joint motion by the appellant and VA General 
Counsel, which was incorporated by reference, to vacate the 
Board's decision and remand the case for readjudication in 
accordance with the joint motion.  In the joint motion, the 
parties agreed that the Board's reasons and bases for denial 
of these two service connection claims was inadequate, 
principally because the Board failed to analyze the 
credibility and probative value of a January 2004 letter to 
the veteran from Dennis Mike McKee, LISW, and the report of a 
December 8, 2005, Social and Industrial Survey examination by 
Ramon Verdaguer, Ph.D.  

The Board notes that the most recent medical evidence of 
record is now nearly three years old.  The Board therefore 
believes a more contemporaneous VA examination to assess the 
veteran's current symptomatology would be helpful in deciding 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).  Indeed, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  The Board will therefore remand in order to 
afford the veteran a VA examination.

By way of background, the Board notes that, in a rating 
decision dated in July 1975, the veteran was service 
connected for what was identified at the time as a nervous 
condition.  The initially assigned disability rating was 30 
percent; he is currently rated as 70 percent disabled due to 
his service-connected psychiatric disability.  The veteran is 
also service connected for acne, rated as 10 percent 
disabling.  

The record also shows that the veteran continued to be 
employed in the civilian workforce until 1988, and that 
employment ended because of a back injury sustained at his 
civilian job.  In May 1992 the veteran was determined by The 
Industrial Commission of Ohio to be permanently and totally 
disabled because of his back problem, for which he continues 
to receive a disability pension.  The evidence thus shows 
that the veteran is unemployable.  

At the heart of the matter before the Board is (1) the 
current level of disability of the veteran's service-
connected psychiatric disability, and (2) whether the veteran 
is unemployable due to his two service-connected 
disabilities.  

The Board also notes that the Court recently clarified VA's 
duties to notify and assist claimants under the VCAA in 
substantiating claims for increased ratings benefits.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Under 
Vazquez-Flores, for an increased-compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify 
the claimant that, to substantiate a claim, he must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on both the claimant's employment 
and his daily life.  Further, if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id.  

Review of the record discloses that the veteran has not been 
adequately informed as regards the Vazquez-Flores 
requirements discussed in the preceding paragraphs.  Because 
the case will be returned for another examination, these 
notice requirements should also be fulfilled.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ should notify the 
claimant that, to substantiate a claim 
for an increased rating for his 
psychiatric disability, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on both 
the claimant's employment and his daily 
life should be submitted.  The claimant 
must be notified that the disability 
rating will be determined by applying 
relevant Diagnostic Codes, which provide 
for a range in severity of a particular 
disability and their impact upon 
employment and daily life.  The notice 
must also provide examples of the types 
of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

2.  After the above-requested development 
is accomplished, the veteran should be 
afforded a VA examination.  The examiner 
should review the claims file and take 
note of the two service-connected 
disabilities-psychiatric disability and 
acne.  Findings should be made so that 
the General Rating Formula for Mental 
Disorders of 38 C.F.R. § 4.130 (2008) may 
be applied.  The examiner should make an 
assessment regarding the degree to which 
the veteran's psychiatric disability, 
including PTSD, and acne affect his 
employability.  (The effect of non-
service-connected disabilities should be 
distinguished.)  A Global Assessment of 
Functioning Score should be provided and 
its meaning should be explained in the 
context of the veteran seeking or 
maintaining employment.  In this regard, 
the examiner's attention is drawn to the 
veteran's PTSD treatment notes; a January 
2004 letter from Mike McKee, LISW; 
November and December 2003 VA 
examinations; a December 2005 VA PTSD 
examination; and a December 2005 VA 
social and industrial survey.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

